The State




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 16, 2015

                                     No. 04-15-00608-CR

                                        Kevin Johnson,
                                          Appellant

                                              v.

                                      The State of Texas,
                                           Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR0685
                          Honorable Steve Hilbig, Judge Presiding


                                       ORDER
        Appellant’s motion for extension of time to file their brief is GRANTED. We order the
brief due January 4, 2016.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court